Citation Nr: 0518684	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-22 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945 and from February 1951 to January 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  
In August 2004, the Board determined that new and material 
evidence had been received as to the issue currently on 
appeal, and the claim was reopened and remanded for 
additional development.  The claim is now ready for further 
appellate review.  


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran developed degenerative disc disease 
(DDD) of the lumbar spine, status post discectomy, with 
residuals of signs of radiculopathy to the right lower 
extremity, during or as a result of his service in the 
military.  


CONCLUSION OF LAW

The veteran's DDD of the lumbar spine, status post 
discectomy, with radiculopathy into the right lower extremity 
was not incurred or aggravated during service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that the initial VCAA letter was sent to the 
veteran in May 2001, prior to the denial of service 
connection for degenerative arthritis of the lumbar spine 
with spurring and disc narrowing due to injury later that 
same month.  Additionally, VCAA letters were sent to the 
veteran in August 2001 and August 2004 as was a February 2005 
SSOC.  These documents specifically advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, these documents notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  He was also asked to submit any evidence in his 
possession.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private medical records, and statements 
from the veteran.  VA made all reasonable efforts to assist 
the claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Such an examination was recently requested and the 
January 2005 report is of record.  The evidence of record is 
sufficient to make a decision without obtaining additional VA 
examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
degenerative joint disease (DJD), DDD/arthritis to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran initially reported that he injured his back 
during service in 1951 or 1952.  

Service medical records are negative for low back complaints, 
treatment, or diagnoses.  Post service records dated in 1956 
and 1959-1960 reflect that the veteran was treated for 
hemorrhoids.  

In October 1976, a private physician C.A. Fernandez, M.D., 
reported that he had treated the veteran "on and off" for 
"back trouble" since May 1972.  He last saw him in August 
1976.  

In an October 1976 statement, the veteran's wife reported 
that it was during the veteran's second period of active 
service in 1950's that he injured his back.  She recalled 
that on the day of the injury, he came home and told her that 
he fell off of a gasoline truck.  She advised him to report 
what had happened because he was complaining that his back 
hurt.  She reported that he was given a series of lamp 
treatments.  After he was discharged, he continued to 
complain about his back condition.  The veteran's spouse 
reported that he was seen for back complaints in 1969 and 
again in 1972.  

Private chiropractic records dated in August 1992 reflect 
that the veteran was treated for back and left leg pain which 
he incurred after playing volleyball.  

Private records dated in November 1997 reflect that the 
veteran underwent X-ray of the lumbar spine.  The examiner's 
impression was diffuse osteophytosis throughout the lumbar 
spine consistent with DJD.  

Additional private chiropractic records dated in August 1999 
show that the veteran was seen for lower right back pain 
after lifting a heavy object - a toolbox.  X-ray of the 
lumbar spine was interpreted as showing spondylosis of the 
lumbar spine and DJD.  

VA records dated from 1998 through 2000 are of record.  These 
documents include an X-ray dated in November 1999 which shows 
degenerative changes at all levels of the lumbar spine with 
moderate osteophyte formation.  There was disc space 
narrowing at L4-L5 and L5-S1 with vacuum discs at both 
levels.  Multilevel facet sclerosis was present.  The 
impression included moderate lumbar spondylosis.  

Private records dated in 1999 and 2000 are replete with 
documents showing that the veteran was seen for back 
complaints.  On the first of November 1999, he reported back 
pain of two months' duration.  Several days later, he 
underwent a spinal injection and a magnetic resonance imaging 
(MRI) was conducted.  The MRI resulted in an impression of 
L4-5 disc extrusion, with caudal migration of disc material 
posterior to L5 vertebral body and mild associated canal 
stenosis and annulus bulge; moderate lower thoracic and 
lumbar spondylosis, including lower lumbar apophyseal joints 
and associated narrowing of L3/4 through L5/S1 neural 
foramina.  Later in November 1999, the veteran was seen in an 
emergency treatment facility for back complaints with 
radiation into the right leg of two weeks' duration.  He 
ultimately underwent back surgery, right-sided 
hemilaminectomy of L4 and L5, medical facetectomy and 
foraminotomy, exploration of the L5 nerve root, and partial 
diskectomy, in January 2000.  Follow-up records in June 2000 
reflect "minimal" complaints of pain.  

In a July 2001 statement, a private physician, D. E. S., M.D, 
reported that the veteran was currently being treated for 
back pain and that he underwent a lumbar laminectomy on 
January 4, 2000.  Dr. S. stated that it is probable that the 
veteran suffers from lumbar back pain due to an injury that 
occurred while he was in the service back in 1952.  Dr. S. 
noted that the veteran reported that he injured his back in 
service when he fell from a service truck.  

A VA record dated in July 2002 shows that the veteran was 
seen for complaints of intense pain to the right anterior and 
lateral dermatomes of the seventh and eighth ribs.  There was 
no tenderness to palpation.  Veteran was instructed by the 
registered nurse who saw him to return as needed for 
increased or persistent symptoms.  

At an October 2000 personal hearing, the veteran and his wife 
testified in support of the veteran's claim.  The veteran 
insisted that a Dr. Fernandez treated him in 1956 or earlier 
for his back complaints.  

At a January 2005 VA examination of the spine, there was no 
pain to palpation in any aspect of the lower back.  The 
examiner note that the veteran's claims file was thoroughly 
reviewed prior to the exam.  There was on old surgical scar 
in the lumbar area that was well healed with no 
abnormalities.  Range of motion exercises showed forward 
flexion to 80 degrees with discomfort noted.  Extension was 
to 20 degrees with right and left lateral flexion and 
rotation to 30 degrees.  X-rays of the lumbar spine showed 
very marked narrowing of L4-5 and L5-S1 consistent with the 
presence of degenerative disc disease.  The examiner 
diagnosed chronic back strain secondary to severe DDD of the 
lumbar spine, status post discectomy, with residuals of signs 
of radiculopathy to the right lower extremity.  

The VA examiner stated that after reviewing the medical 
records and claims file, as well as taking into account the 
evidence available, it was his opinion that the veteran's 
lower back condition manifested by severe DDD of the lumbar 
spine, status post discectomy, was less likely than not 
secondary to the alleged injury that he suffered when he was 
on active duty.  He added that he based his opinion on the 
fact that there was evidence in the record that the first 
time that the veteran sought medical attention for his back 
was in 1972, which was approximately 20 years after leaving 
military service.  He added that there was also evidence in 
the records that the veteran sustained the herniated nucleus 
pulposus after he lifted a heavy toolbox.  The examiner also 
noted that the record showed that the veteran also had 
arthritis in the shoulders and knees, and that this showed 
that it was most likely that all of his osteoarthritis was 
secondary to age and due to the more than 30 years he worked 
as a heavy equipment operator and mechanic.  

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for DDD of the lumbar 
spine, status post discectomy, with residuals of signs of 
right lower extremity radiculopathy.  There is no persuasive 
medical nexus evidence of record indicating or otherwise 
suggesting the veteran's low back disorder was incurred 
during or as a result of his military service, or within the 
presumptive period thereafter.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303, 3.307, 3.309.  His service medical records 
are negative for complaints (e.g., relevant symptoms), a 
diagnosis, or treatment of residuals of a back injury.  
Further, his low back problems, as currently diagnosed, were 
not manifested or diagnosed within the one-year presumptive 
period following his discharge or even for many ensuing 
years.  And there is no objective medical evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service and the initial diagnosis.  
Rather, treatment records show the veteran was seen initially 
from 1972-1976 for back complaints and then not again until 
1992 after playing volleyball, and it was not until 1997 that 
low back diagnoses were recorded, many years after final 
service separation in 1952.  

Moreover, the post-service VA examination conducted 
specifically to determine the etiology of the claimed 
disability reflects that his low back conditions are not a 
consequence of his service.  The examiner, who reviewed the 
entire claims file, opined that the veteran's low back DDD, 
status post discectomy, with signs of radiculopathy to the 
right lower extremity, were conditions that were more likely 
due to his age and his post service employment.  In support 
of his opinion, he pointed to the lack of corroborating 
records of back problems for many years after the alleged 
injury and to the fact that the veteran had arthritis of 
other joints as well.  

The July 2001 private physician's opinion that the veteran's 
current problems are related to an inservice injury has been 
noted.  That physician noted that the veteran had related 
that he had incurred an injury to the back in 1952 - an 
assertion that is not supported by the documents of record.  
The Board does not consider this opinion as probative of the 
matter at hand for the following reasons.  It is significant 
that the doctor's opinion as to history was based solely upon 
statements made by the veteran.  The Court has held that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).

It is noted, however, that a bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. at 409.  The Court of Appeals for Veterans Claims 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
nexus opinion is inadequate when, as in this case, it is 
unsupported by any clinical evidence as a predicate for the 
opinion.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

Additional evidence in support of the veteran's claim are the 
statements and testimony provided by the veteran himself and 
his wife.  While their statements have been considered, they 
are not considered convincing.  Even assuming that the 
veteran was treated for a back disorder during service, it 
would be pure conjecture to relate back problems first 
evidenced in 1972 to an injury in 1952.  The veteran's 
statement that Dr. Fernandez initially treated him in the 
1950s is not corroborated by Dr. Fernandez's own statement 
that he treated the veteran for back problems from 1972-1976.  

The veteran and his wife, as lay people, are competent to 
report on that which they have personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that the veteran or his wife has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for DDD of the lumbar 
spine, status post discectomy, with residuals of signs of 
radiculopathy to the right lower extremity, is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


